

 
Exhibit 10.2
AMENDING AGREEMENT NO. 2
 
 


 
 
THIS AGREEMENT made as of the 7th day of July, 2006,
 
 
B E T W E E N:
 
AVISCAR INC.,
a corporation incorporated under the laws of Canada,
 
(hereinafter called the "Avis General Partner"),
 
- and -
 
BUDGETCAR INC.,
a corporation existing under the laws of Canada,
 
(hereinafter called the "Budget General Partner"),
 
- and -
 
BNY TRUST COMPANY OF CANADA,
a trust company incorporated under the laws of Canada and registered to carry on
the business of a trust company in each of the provinces of Canada, in its
capacity as trustee of STARS TRUST, a trust established under the laws of the
Province of Ontario,
 
(hereinafter called the "STARS Limited Partner"),
 
- and -
 
MONTREAL TRUST COMPANY OF CANADA, a trust company incorporated under the laws of
Canada and registered to carry on the business of a trust company in each of the
provinces in Canada, in its capacity as trustee of BAY STREET FUNDING TRUST, a
trust established under the laws of the Province of Ontario,
 
(hereinafter called the "Bay Street Limited Partner").
 

--------------------------------------------------------------------------------


WHEREAS the Avis General Partner, the Budget General Partner, the STARS Limited
Partner and the Bay Street Limited Partner have entered into a fourth amended
and restated limited partnership agreement made as of the 20th day of April,
2005, as amended by an amending agreement between the parties dated October 11,
2005 (collectively, the "Limited Partnership Agreement");
 
AND WHEREAS the Avis General Partner, the Budget General Partner, the STARS
Limited Partner and the Bay Street Limited Partner wish to amend the Limited
Partnership Agreement;
 
NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the premises
and covenants and agreements of the parties herein contained and for other good
and valuable consideration (the receipt and sufficiency of which are hereby
acknowledged by each of the parties), the parties hereby covenant and agree as
follows:
 

1.  
Interpretation

 
(a)  All words and expressions defined in the Limited Partnership Agreement and
not otherwise defined in this Agreement have the respective meanings specified
in the Limited Partnership Agreement.
 
(b)  Section headings are for convenience only.
 

2.  
Amendments to the Limited Partnership Agreement

 

2.1  
Section 1.1 of the Limited Partnership Agreement is hereby amended by:

 
(a)  deleting each of the following defined terms in their entirety and
substituting therefor the following:
 

(i)  
“"Eligible Manufacturer" means any of Chrysler, Ford or General Motors or any
additional Manufacturer approved in writing from time to time by each
Securitization Agent and the Rating Agency;”;

 

(ii)  
“"Eligible Manufacturer Percentage" means, in respect of an Eligible
Manufacturer at any time, (x) if such Eligible Manufacturer's unsecured
long-term debt rating by the Rating Agency at such time is (i) BBB or higher,
90.25%, (ii) BBB (low), 88.9375%, (iii) BB (high), 87.625%, (iv) BB, 86.3125%,
and (v) BB (low) or lower, (A) with respect to the portion of the aggregate
Current Book Values of the Partnership Program Vehicles manufactured by such
Eligible Manufacturer that represents up to and including 33% of the aggregate
Current Book Values of all Partnership Program Vehicles, 85.0%, and (B) with
respect to the portion of the Current Book Values of the Partnership Program
Vehicles of such Eligible Manufacturer representing greater than 33% of the
aggregate Current Book Values of all Partnership Program Vehicles, 82.50%, or
(y) if a Manufacturer Event of Bankruptcy has occurred in respect of such
Eligible Manufacturer and is continuing, 76.50%;”;

 
 

--------------------------------------------------------------------------------


 

(iii)  
“"Funding Termination Event” means, in respect of a Limited Partner, the
occurrence of (a) the Normal Course Termination Date for such Limited Partner,
(b) a Liquidity Event in respect of such Limited Partner, (c) the breach of the
covenant contained in subsection 5.2(i), which breach continues for five
Business Days after a Settlement Date; provided, however, that if such breach is
caused by a Manufacturer becoming a Non-Performing Manufacturer, then such
breach will not constitute a Funding Termination Event in respect of such
Limited Partner if within 30 days of its occurrence, (i) the General Partners
have caused the portfolio of Partnership Vehicles then owned by the Partnership
to comply with Section 5.2(i), or (ii) the General Partners at their own expense
have obtained for the benefit of the Partnership credit enhancement satisfactory
in form, source and amount to the Securitization Agent for such Limited Partner;
or (d) a material adverse change since the date hereof in the financial
condition or operations of a General Partner or the Partnership which, in the
opinion of the Securitization Agent for such Limited Partner, after consultation
with the Rating Agency and which opinion has been communicated in writing to the
General Partners and the Limited Partners, could reasonably be expected to
result in a General Partner being unable to satisfy its obligations hereunder,
becoming a bankrupt, or seeking the protection of Insolvency Legislation; ”;

 

(iv)  
“"Partnership Non-program Vehicle Percentage" means in respect of Partnership
Non-program Vehicles manufactured by a particular Manufacturer, (i) 76.50%, to
the extent a Manufacturer Event of Bankruptcy has occurred and is continuing in
respect of such Manufacturer; and (ii) if no such event has occurred, or such
event has occurred but is no longer continuing, 82.50%;”; and

 

(v)  
“"Temporary GP Contributions" means amounts contributed to the Partnership by a
General Partner on a temporary basis from time to time pending Capital Calls to
fund the purchase of Partnership Vehicles up to but not in excess of the
Original Book Value of such Vehicles and not contributed to allow the aggregate
balance of the Limited Partners' Capital Accounts to be less than or equal to
the Maximum Limited Partners' Funded Amount;”;

 
(b)  deleting the word "Canadian" where such word is found in the defined terms
"Chrysler", "Ford" and "General Motors";
 
(c)  deleting the dollar amount "$350,000,000" where such dollar amount is found
in the defined term "Available Call Amount" and substituting therefor the dollar
amount "$400,000,000";
 
(d)  adding the words "on automobiles, minivans and sport utility vehicles and
1.8% on trucks and vans, in each case" immediately following the words "2% per
month" where such words are found in the fifth line of the defined term
"Depreciation";
 

--------------------------------------------------------------------------------


(e)  adding the words "and for which the related Manufacturer is not a
Non-Performing Manufacturer" immediately following the words "Repurchase
Agreement" where such words are found in the second line of the defined term
"Partnership Program Vehicles";
 
(f)  deleting the word "and" where such word appears in the fourth line of the
defined term "Rental Revenues" and substituting therefor "," and adding the
words ", and all Airport Concession Fees and Vehicle Licence Fees" after the
words "Vehicle Rental Agreements" where such words are found in the fifth line
of the defined term "Rental Revenues"; and
 
(g)  adding each of the following defined terms in the appropriate alphabetical
order:
 
“"Aggregate Partnership Non-program Vehicle Amount" means, on any date, the sum
of the products of the individual Partnership Non-program Vehicle Percentages on
such date and the sum of the Current Book Values of the Partnership Non-program
Vehicles manufactured by each such Manufacturer on such date (other than a
Partnership Non-program Vehicle in respect of which a Partnership Vehicle
Receivable is outstanding);”;
 
“"Aggregate Partnership Program Vehicle Amount" means, on any date, the sum of
the products of the individual Eligible Manufacturer Percentages on such date
and the sum of the Current Book Values of the Partnership Program Vehicles and
the Program Negotiation Vehicles manufactured by each such Eligible Manufacturer
on such date (other than any Program Negotiation Vehicles or Partnership Program
Vehicles in respect of which a Partnership Vehicle Receivable is outstanding);”;
 
“"Aggregate Receivables Amount" means, on any date, the sum of the products of
the individual Partnership Vehicle Receivable Percentages on such date and the
aggregate amount of Partnership Vehicle Receivables owing by the relevant
Manufacturer, Approved Dealer, auction house or other Person on such date;”;
 
“"Airport Concession Fees" means all monetary receipts (other than sales, value
added and other similar Taxes collected on behalf of a governmental authority)
received from customers as a result of the pass through to customers of airport
concession fees imposed on the Partnership by certain airports in respect of
revenues of the Partnership being generated at such airports;”;
 
“"Avis Shareholders Equity" means, with respect to the Avis General Partner, an
amount, calculated in accordance with Canadian GAAP, equal to the sum of its (i)
share capital, (ii) contributed and other surplus, (iii) Intercompany Loans to
the Avis General Partner, other than from either the Budget General Partner or
WTH Canada Inc., and (iv) retained earnings, minus the sum of (v) goodwill, and
(vi) other intangible assets;”;
 
“"Budget Shareholders Equity" means, with respect to the Budget General Partner,
an amount, calculated in accordance with Canadian GAAP, equal to the sum of its
(i) share capital, (ii) contributed and other surplus, (iii) Intercompany Loans
to the Budget General Partner, other than from either the Avis General
 

--------------------------------------------------------------------------------


Partner or WTH Canada Inc., and (iv) retained earnings; minus (v) other
intangible assets (other than goodwill);”;
 
“"CCRG" means CCRG Canada ULC, a Nova Scotia unlimited liability company;”;
 
“"CCRG Shareholders Equity" means, with respect to CCRG, an amount, calculated
in accordance with Canadian GAAP, equal to the sum of its (i) share capital,
(ii) contributed and other surplus, (iii) retained earnings, and (iv)
Intercompany Loans owed to any non-Canadian Affiliate of CCRG, minus the sum of
(v) goodwill, (vi) other intangible assets, and (vii) any loans or investments
made by CCRG to or in any of its Affiliates;”;
 
“"Intercompany Loans" means all loans from any Affiliate of either General
Partner to any of the Avis General Partner, the Budget General Partner or CCRG,
which loans are on terms acceptable to each Securitization Agent, acting
reasonably, and the Rating Agency, or the Rating Agency and each Securitization
Agent have otherwise approved such loan as an "Intercompany Loan" for the
purposes hereof;”;
 
“"Manufacturer Event of Bankruptcy", in relation to a Manufacturer, an Approved
Dealer, auction house or other Person, means:
 

 
(a)
the failure by such Person or any Affiliate thereof to generally pay its debts
as they become due, the admission in writing by such Person or any Affiliate
thereof of its inability to pay its debts generally or the making by such Person
or any Affiliate thereof of an assignment for the benefit of its creditors;

 

 
(b)
the filing by such Person or any Affiliate thereof of a notice of intention to
make a proposal under the Bankruptcy and Insolvency Act (Canada), the Companies'
Creditors Arrangement Act (Canada), Chapters 7 or 11 of the U.S. Bankruptcy
Code or any other similar legislation in the applicable jurisdiction, to some or
all of its creditors; or

 

 
(c)
the commencement or filing of a petition, notice or application by or against
such Person or any Affiliate thereof of any proceedings to adjudicate it a
bankrupt or insolvent or seeking liquidation, winding-up, reorganization,
arrangement, adjustment, protection, relief or composition of it or its debts
under any law of any jurisdiction, whether now or after the date of this
Agreement in effect, relating to the dissolution, liquidation or winding-up,
bankruptcy, insolvency, reorganization of insolvent debtors, arrangement of
insolvent debtors, readjustment of debt or moratorium of debts, or to obtain an
order for relief by the appointment of a receiver, receiver manager,
administrator, inspector, liquidator or trustee or other similar official for it
or for any substantial part of its property and, if any such proceeding has been
instituted against such Person or any

 
 

--------------------------------------------------------------------------------


Affiliate thereof, either (i) such proceeding has not been stayed or dismissed
within 60 days or any of the actions sought in such proceeding has not been
stayed or dismissed within 60 days or any of the actions sought in such
proceeding (including the entry of an order for relief or the appointment of a
receiver, trustee, custodian or other similar official) are granted in whole or
in part, or (ii) such Person or any Affiliate thereof has authorized, consented
to, approved of or acquiesced in, or such Person or any Affiliate thereof has
performed any act, or omitted to perform any act, that authorizes or indicates
its consent to, approval of or acquiescence in, any such proceeding;”;
 
“"Maximum Limited Partners’ Funded Amount" has the meaning ascribed thereto in
Section 3.3(e);”;
 
“"Non-Performing Manufacturer" means a Manufacturer (i) that has, or has an
Affiliate that has, filed a notice of intention to make a proposal under the
Bankruptcy and Insolvency Act (Canada) or Chapter 7 of the U.S. Bankruptcy Code
or (ii)(A) in respect of which a Manufacturer Event of Bankruptcy has occurred
(other than as referred to in (i) above) and (B) which is not performing its
obligations in full under its Repurchase Agreement as a result of such
occurrence;”;
 
“"Non-restricted Cash" means all amounts in the Vehicle Account, excluding
Vehicle Account Prepaid Amounts, as described in Section 4.7(b)(vii)(E);”;
 
“"Partnership Vehicle Receivable" means, at any time in respect of any
Partnership Vehicle (i) that has been returned to the relevant Manufacturer for
purchase whether pursuant to the terms of the related Repurchase Agreement or
otherwise, or (ii) that has been sold by the Partnership to an Approved Dealer,
an auction house or any other Person, but for which such Manufacturer, Approved
Dealer, auction house or other Person has not yet paid the required purchase
price to the Partnership in full, the amount of such outstanding receivable that
is owed by such Manufacturer, Approved Dealer, auction house or other Person to
the Partnership;”;
 
“"Partnership Vehicle Receivable Percentage" means, if the related Manufacturer,
Approved Dealer, auction house or other Person who is the debtor of the related
Partnership Vehicle Receivable has a long-term unsecured debt rating by the
Rating Agency at such time of (i) BBB or higher, 90.25%, (ii) BBB (low),
88.9375%, (iii) BB (high), 15.0%, (iv) BB, 13.6875%, (v) BB (low) or lower,
12.375%, and if a Manufacturer Event of Bankruptcy has occurred in respect of
such Manufacturer, Approved Dealer, auction house or other Person and is
continuing, 0%;”; and
 
“"Vehicle Licence Fees" means all monetary receipts (other than sales, value
added and other similar Taxes collected on behalf of a governmental authority)
from customers resulting from the pass through to customers of vehicle licensing
 

--------------------------------------------------------------------------------


costs imposed on the Partnership, including vehicle licensing fees and titling
and registration fees;”; and
 
(h)  deleting the defined terms "General Partner's Capital Commitment",
"Partnership Percentage Differential", "Partnership Program Vehicle Base
Percentage" and "Partnership Program Vehicle Percentage", each in their
entirety.
 

2.2  
Section 2.8 of the Limited Partnership Agreement is hereby amended by adding the
following as a new subsection (h):

 

 
"(h)
Neither General Partner will repay any indebtedness under any Intercompany Loan
if to do so would cause an occurrence of a Trigger Event pursuant to Section
8.1(n).".

 

2.3  
Section 3.3(b) of the Limited Partnership Agreement is hereby amended by
deleting the dollar amount "$350,000,000" where such dollar amount is found in
Section 3.3(b) and substituting therefor the dollar amount "$400,000,000".

 

2.4  
Section 3.3(c) of the Limited Partnership Agreement is hereby amended by
deleting the first sentence of section 3.3(c) in its entirety and substituting
therefor the following:

 
"With respect to any Capital Call made pursuant to section 3.3(a), either
General Partner shall make, simultaneously with the payment from the Limited
Partners, a capital contribution by way of immediately available funds deposited
to the Vehicle Account, in such amount that, after giving effect to all such
capital contributions and the use of proceeds thereof, the aggregate of the
Limited Partners' Capital Accounts for the Limited Partners (calculated on the
assumption that all Net Income of the Partnership up to the particular time has
been allocated to the Partners at such time), excluding any capital contributed
by the Limited Partners pursuant to Section 4.8, shall not exceed the Maximum
Limited Partners' Funded Amount.".
 

2.5  
Section 3.3(e) of the Limited Partnership Agreement is hereby amended by
deleting such section in its entirety and substituting therefor the following:

 
"(e) Each General Partner covenants and agrees to contribute at all times up to
and including the day of occurrence of a Trigger Event, but not after such day,
sufficient capital to the Partnership from time to time by way of additional
capital contribution so that the aggregate of the Limited Partners' Capital
Accounts for the Limited Partners (calculated on the assumption that all Net
Income of the Partnership up to the particular time has been allocated to the
Partners at such time), excluding any capital contributed by the Limited
Partners pursuant to Section 4.8, shall not exceed the sum of the Aggregate
Partnership Program Vehicle Amount, the Aggregate Partnership Non-program
Vehicle Amount, the Aggregate Receivables Amount, any Non-restricted Cash, and
the balance in the Principal Funding Account, such sum being referred to in this
Agreement as the "Maximum Limited Partners' Funded Amount".".
 
 

--------------------------------------------------------------------------------


 

2.6  
Section 3.3(f) of the Limited Partnership Agreement is hereby amended by
deleting the words "General Partners' Capital Accounts shall continue to be
equal to or greater than the General Partners' Capital Commitment" where such
words appear in the last two lines of section 3.3(f) and substituting therefor
the words "Limited Partners' Capital Accounts shall not exceed the Maximum
Limited Partners' Funded Amount".

 

2.7  
Section 4.7(b)(vii)(E) of the Limited Partnership Agreement is hereby amended by
deleting the words "in the General Partners' Capital Accounts being reduced to
an amount below the General Partners' Capital Commitment" where such words
appear in the last three lines of Section 4.7(b)(vii)(E) and substituting
therefor the words "of the Limited Partners' Capital Accounts exceeding the
Maximum Limited Partners’ Funded Amount.".

 

2.8  
Section 5.4(a) of the Limited Partnership Agreement is hereby amended by adding
the words ", provided such Eligible Manufacturer is not a Non-performing
Manufacturer," immediately following the words "Repurchase Agreement" where such
words are found in the fourth line of Section 5.4(a).

 

2.9  
Section 5.4(c) of the Limited Partnership Agreement is hereby amended by
deleting such section in its entirety and substituting therefor the following:

 

 
"(c)
When and to the extent the General Partners make a Capital Call for the purpose
of funding the purchase of Program Negotiation Vehicles, each of them shall
ensure that after giving effect to such Capital Call, the aggregate of the
Limited Partners' Capital Accounts for the Limited Partners (calculated on the
assumption that all Net Income of the Partnership up to the particular time has
been allocated to the Partners at such time) excluding any capital contributed
by the Limited Partners pursuant to Section 4.8 shall not exceed the Maximum
Limited Partners' Funded Amount.".

 
 

--------------------------------------------------------------------------------


 

2.10  
Section 5.4(d) of the Limited Partnership Agreement is hereby amended by
deleting the words "in the General Partners' Capital Accounts shall continue to
be equal to or exceed the General Partners' Capital Commitment" where such words
appear in the second sentence of section 5.4(d) and substituting therefor the
words "of the Limited Partners' Capital Accounts shall not exceed the Maximum
Limited Partners' Funded Amount.".

 

2.11  
Sections 6.2(b) and 6.5 of the Limited Partnership Agreement are hereby amended
by deleting the references to "105" where such references appear in such
sections and substituting therefor the reference "120".

 

2.12  
Section 6.5 of the Limited Partnership Agreement is hereby amended by deleting
the words "CCRG Canada ULC" in every place where such words are found in Section
6.5 and substituting therefor the word "CCRG".

 

2.13  
Section 8.1(b) of the Limited Partnership Agreement is hereby amended by
deleting such section in its entirety and substituting therefor the following:

 

 
"(b)
if the aggregate balance of the Limited Partners' Capital Accounts at the end of
a Settlement Period exceeds the Maximum Limited Partners' Funded Amount and
remains so for three Business Days after the next occurring Settlement Date;".

 

2.14  
Section 8.1(c) of the Limited Partnership Agreement is hereby amended by
deleting such section in its entirety and substituting therefor the following:

 

 
"(c)
the breach of the covenant contained in subsection 5.2(i), which breach
continues for five Business Days after a Settlement Date; provided, however,
that if such breach is caused by a Manufacturer becoming a Non-Performing
Manufacturer, then such breach will not constitute a Trigger Event if within 30
days of its occurrence, (i) the General Partners have caused the portfolio of
Partnership Vehicles then owned by the Partnership to comply with Section
5.2(i), or (ii) the General Partners at their own expense have obtained for the
benefit of the Partnership credit enhancement satisfactory in form, source and
amount to the Rating Agency, the STARS Securitization Agent and the Bay Street
Securitization Agent in respect of those Partnership Vehicles that are subject
to Repurchase Agreements with such Manufacturer, and provided further that if
the Securitization Agent for one of the Limited Partners is not satisfied as to
such form, source and amount of credit enhancement, such Limited Partner shall
provide notice of such determination to the General Partners and the other
Limited Partner (provided that both Limited Partners are offered identical
inducements or consideration in connection with the relevant determinations),
and such breach shall only constitute a Trigger Event if the Limited Partnership
Interest of the Limited Partner that is related to the Securitization Agent
providing such notice has not been purchased by the applicable Option Closing
Date in accordance with Section 8.4;".

 
 

--------------------------------------------------------------------------------


 

2.15  
Section 8.1(n) of the Limited Partnership Agreement is hereby amended by
deleting such section in its entirety and substituting therefor the following:

 

 
"(n)
if at any time (i) the Avis Shareholders Equity is less than $40,000,000, (ii)
the Budget Shareholders Equity is less than $20,000,000, or (iii) the CCRG
Shareholders Equity is less than $40,000,000;".

 

2.16  
Section 8.5(b)(iv) of the Limited Partnership Agreement is hereby amended by
deleting such section in its entirety and substituting therefor the following:

 

 
"(iv)
fourth, to pay to each General Partner as a return of capital an amount equal to
any Payout Excess or PNV Excess for such General Partner which has not been
previously repaid, if and to the extent that after payments pursuant to this
paragraph 8.5(b)(iv) the aggregate balance of the Limited Partners' Capital
Accounts would not exceed the Maximum Limited Partners' Funded Amount;".

 

2.17  
The form of Settlement Report attached to the Limited Partnership Agreement as
"Schedule D" is hereby deleted and the form of Settlement Report attached to
this Agreement as Schedule A is added to the Limited Partnership Agreement as
Schedule D.

 

3.  
Other Documents

 
Any reference to the Limited Partnership Agreement made in any documents
delivered pursuant thereto or in connection therewith shall be deemed to refer
to the Limited Partnership Agreement as amended or supplemented from time to
time.
 

4.  
Miscellaneous

 
(a)  With the exception of the foregoing amendments, the Limited Partnership
Agreement shall continue in full force and effect, unamended.
 
(b)  This Agreement shall enure to the benefit of and be binding upon the
parties, their successors and any permitted assigns.
 
(c)  This Agreement may be executed in one or more counterparts each of which
shall be deemed an original and all of which when taken together, shall
constitute one and the same instrument.
 
(d)  None of the rights or obligations hereunder shall be assignable or
transferable by any party without the prior written consent of the other party.
 
(e)  This Agreement shall be governed and construed in accordance with the laws
of the Province of Ontario and the federal laws of Canada applicable therein.
 

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their authorized signatories thereunto duly authorized, as of the date first
above written.
 


 

     
 AVISCAR INC.
 
     
by:
/s/ David Calabria
       
Name: Assistant Treasurer
Title:
 


 

   
by:
 
       
Name:
Title:
 



 
 

     
BUDGETCAR INC.
 
     
by:
/s/ David Blaskey
       
Name: President
Title:
 



 

   
by:
 
       
Name:
Title:
 



 
 

     
BNY TRUST COMPANY OF CANADA, as trustee of CANADIAN MASTER TRUST (with liability
limited to the assets of the Trust) by its Securitization Agent, BMO NESBITT
BURNS INC.
     
by:
 /s/ Chris Romano        
Name:
Title: 
 



 

   
by:
/s/ Terry J. Ritchie
       
Name:
Title:
 



 

--------------------------------------------------------------------------------


 

     
MONTREAL TRUST COMPANY OF CANADA, as trustee of BAY STREET FUNDING TRUST (with
liability limited to the assets of the trust) by its administrator, SCOTIA
CAPITAL INC.
 
     
by:
 /s./ Doug Noe        
Name:
Title: 
 



 

   
by:
         
Name:
Title:
 



 




--------------------------------------------------------------------------------



The undersigned hereby acknowledges notice of and consents to the foregoing
amendments to the Limited Partnership Agreement.
 
DATED this 7th day of July, 2006.
 

     
CENDANT CORPORATION
 
     
by:
/s/ Elizabeth R. Cohen
       
Name: Elizabeth R. Cohen
Title: Assistant Treasurer and Executive Vice President
 



We hereby consent to the foregoing amendments to the Limited Partnership
Agreement.
 
DATED this 7th day of July, 2006.
 

   
DOMINION BOND RATING SERVICE LIMITED
 
     
by:
/s/ J D Marriott
       
Name:
Title:
 